Citation Nr: 1512540	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  07-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disability, to include a history of prostatitis and benign prostatic hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves, with active duty service from September 1979 to December 1979, December 1990 to August 1991, December 1995 to August 1996, and January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  

A video conference hearing was held in October 2009 with the Veteran in Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the hearing testimony is in the claims file.

The appeal was remanded in January 2010, July 2012, September 2013 and July 2014 for further development.  The issue has since returned to the Board. 

The Board notes an additional statement was submitted regarding the claim after the issuance of the November 2014 supplemental statement of the case (SSOC).  However, the additional statement includes no new evidence or information that requires review by the agency of original jurisdiction or waiver of the right to such review.  As such, there is no prejudice from deciding the issue at this time.  38 C.F.R. §§ 19.37, 20.1304.


FINDING OF FACT

Clear and unmistakable evidence demonstrates the Veteran's prostate disability preexisted active duty service and that it clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

A prostate condition to include prostatitis and benign prostatic hypertrophy was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall analysis

As noted above, the Board most recently remanded this claim in July 2014 for further development, specifically to obtain updated VA opinion regarding the Veteran's prostate disability.  An appropriate VA opinion was provided in August 2014.  The claim was readjudicated in a November 2014 SSOC.  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  
When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in September 2005 and March 2010 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the appellant in the development of the claim.  The appellant's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The appellant did not identify private treatment records relevant to his claim.  The appellant has not indicated he is in receipt of Social Security Administration (SSA) benefits.  The appellant has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The appellant was provided a VA prostate examination in August 2014.  The VA examiner considered the appellant's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  As the opinion was based on review of the claims file, including the appellant's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the appellant's claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual background

The Veteran is seeking entitlement to service connection for a prostate condition to include prostatitis and BPH. 

The Veteran has consistently asserted his prostate condition (to include urinary frequency) had its onset in 1991.  See May 1995 VA Form 21-526 and statements in support of a claim received February 28, 2001 and October 11, 2005.  

Service treatment records (STRs) indicate that the Veteran initially complained of frequent urination with an upset stomach after his first period of active duty in May 1980, as reflected by a Reserve treatment record.  The assessment was gastroenteritis.  Subsequent quadrennial Reserve examinations in May 1983 and September 1987 found a normal genitourinary system, and the Veteran denied frequent or painful urination on associated reports of medical history.  

Although the record does not contain an entry examination for his second period of service in December 1990, the July 1991 exit examination reflects normal genitourinary clinical findings, and the Veteran again denied frequent or painful urination on his associated report of medical history.  

During a Reserve period, a January 1995 VA examination resulted in a diagnosis of prostatitis, which is discussed in further detail below.  April 1995 treatment records noted prostatitis and a PSA of .68.  

The record does not include an entry or exit examination for the Veteran's third period of service from December 1995 through August 1996, nor is there an entry examination in January 2003 for his fourth period of service.  However, an August 2003 examination reflected normal external genitalia (genitourinary) clinical findings.  The associated report of medical history from 2003 indicated that the Veteran endorsed complaints of frequent or painful urination with a notation that he had it ever since service in Saudi Arabia during Desert Storm.  

The Veteran was afforded a VA Persian Gulf Registry examination in January 1995.  He complained of urinary urgency that had been occurring intermittently over the last several months prior to the examination.  He denied associated dysuria, hesitancy, decreased stream or any dribbling.  The genitourinary examination revealed normal male genitalia which was noncircumcised with bilaterally descended testicles.  The prostate was quite palpable and firm with moderate tenderness but there were no palpable nodules.  The median sulcus was palpable though the prostate was somewhat tender.  The assessment was prostatitis.  

The Veteran was afforded a VA examination in June 1995.  He reported that in the past, he had some urgency after drinking fluids, noting that this occurred in January 1995 and in March 1995 for approximately 4-6 days and then resolved on its own.  He indicated that he had been drinking an increased amount of fluids during that period of time and had been under a lot of stress in January for a five year evaluation at his job.  He stated that he had no pain with intercourse, no difficulty with tenesmus, pyuria, incontinence and no need for appliances or pad.  The examination of the genitalia was normal and the examination of the prostate was also normal.  The diagnosis was a normal genitourinary examination.

Private treatment records from October 2000, August 2003 and September 2003 reflect complaints of frequent urination.  

Private treatment records from February through October 2002 indicate an ongoing diagnosis of BPH.  

VA treatment records reflect complaints of urinary frequency from May 2000 through November 2006.  See e.g., May 22, 2000, April 2, 2003, November 7, 2003 and February 10, 2006 VA treatment records.  The Veteran complained of cloudy urine with a strong odor, pain in back and urinary frequency in November 2003 and February 2004.

The Veteran testified during an October 2009 videoconference hearing that he first noticed urinary urgency after he returned home from his last period of service which ended in August 1991.  He reported his PSA levels were normal and he did not take medication for the symptom of urinary frequency.  

Private treatment records from February 2010 through September 2011 reflect that the Veteran denied symptoms of dysuria, hematuria, discharge, frequency, hesitancy, Nocturia and incontinence.  

The Veteran's wife submitted a statement in September 2011 which reported that the Veteran was being treated for frequent urination at the VA and that he had been dealing with the problems for a long time.  

A VA treatment record from May 2012 showed no genitourinary condition but a diagnosis of poor diabetes mellitus type II control.  

The Veteran was afforded a VA examination in July 2012.  The diagnosis was erectile dysfunction, BPH and prostatitis as an acute and temporary condition from 1995.  The VA examiner provided a negative nexus opinion between the claimed condition and service.  He provided a well-detailed summary of the pertinent evidence from the claims file.  He found that a lack of complaints or findings did not indicate a chronic or ongoing problem.  He pointed out that the prostatitis diagnosed in 1995 was not noted in-service and was treated with a short-term antibiotic therapy and the medical records and examination did not reveal an ongoing condition.  He concluded that it was less than likely the prostatitis was related to military service, but instead a temporary post-military condition.  He reasoned that since the prostatitis occurred after military service and the condition was no longer present, it was less than likely the condition was aggravated by military service or deployments.  

The VA examiner noted that the Veteran had a current diagnosis of BPH.  He explained that there was only mild prostate enlargement which was consistent with findings of the private physician in 2002 (after the Veteran's third period of service and prior to his enlistment into his fourth and final period of service).  He noted that a review of the claim file did not show enlargement of this gland during active duty military service and it was therefore more than likely a new and separate condition.  He indicated that since the PSA was normal and there was no history of prostate neoplasm, this was a new and separate condition.  He stated that the condition was more likely caused by the normal aging process and less likely to be caused by or due to the military service.  He reasoned that since the enlargement was part of the aging process, it was less than likely to be aggravated by the military service or deployment.  At the time of the examination, the Veteran reported an increased frequency and urgency in urination and the most likely etiology was the poorly controlled diabetes mellitus type II which was causing glycosuria and increased diuresis.  In addition, increased urination was an effect of the diuretic medication used to treat the hypertensive condition.  The VA examiner stated that since the BPH, diabetes mellitus type II and hypertension "are not related to military service, it is likely that they or their symptoms, side-effects or treatments are aggravations related to military service."  

In a September 2013 Board remand, the RO was asked to provide an addendum VA opinion to clarify the July 2012 VA opinion.  Specifically, it was noted that the following statement: "since [benign prostate hypertrophy, diabetes mellitus and Hypertension] are not related to military service, it is likely they or their symptoms Side effects or treatments are aggravations related to military service," was unclear as to whether BPH was aggravated by the Veteran's fourth period of service.  In addition, the Board noted that as the examination suggested the existence of a pre-existing condition, the correct terminology of "clear and unmistakable" was not used. 

An October 2013 VA opinion was provided by the July 2012 examiner.   He opined it was at least as likely as not the findings contained in the 2002 private treatment records of mildly enlarged prostate demonstrated clear and unmistakable evidence that the Veteran had BPH at the time of his re-activation to active duty in January 2003.  He reasoned that the examination from June 19, 1979 and separation examination in June 20, 1991 showed no urinary or genitourinary complaints or findings.  He pointed out that the August 2003 Reserve examination showed no genitourinary complaints and a negative urinalysis.  He noted that VA treatment notes from January 1995 and March 1995 showed complaints of intermittent urgency and dysuria with a tender prostate on evaluation and treatment was short-term antibiotic therapy.  He further pointed out that evaluation in April 1995 showed prostatitis with a normal PSA and urinalysis, a June 1995 VA examination showed a complaint of urgency with normal genitourinary examination and lab, a genitourinary note from July 1995 showed a history of prostatitis and urethritis, that private treatment records showed an ongoing diagnosis of minor BPH and urinary frequency of unknown etiology and impotence.  He also noted that a VA treatment record from November 2003 showed urinary frequency with a urinary tract infection and an April 2003 record showed a complaint of urinary frequency, that there was a normal genitourinary examination in August 2004, and that the Veteran reported cloudy urine with a strong odor treated which was with antibiotics for a urinary tract infection in a February 2004 VA treatment record.  He related that private treatment records from December 8, 2011 showed no abnormal findings, and that private treatment records dated February 8, 2010, September 27, 2010, September 1, 2011 and December 8, 2011 showed denials of dysuria, hematuria, discharge, frequency, hesitancy, nocturia, incontinence, genital sores, erectile dysfunction or decreased libido and no genitourinary diagnoses were rendered during these visits.  Finally, he noted that a May 12, 2012 VA treatment record showed no ongoing genitourinary condition, and that private treatment records from December 2011 did not indicate ongoing prostatitis or BHP in the active problem list.  

The VA examiner summarized his July 2012 opinion and cited medical literature regarding BPH.  He concluded that since both the private treatment records of 2002 and the VA examination in July 2012 indicated a BPH diagnosis, it was as likely as not the BPH was clearly diagnosed prior to the January 2003 activation and continued to the July 2012 VA examination.  

As directed by the 2013 Remand, if the examiner concluded that there was clear and unmistakable evidence that the Veteran had BPH at the time of his re-activation in January 2003, he was asked to determine whether there was clear and unmistakable evidence that such a pre-existing BPH was not aggravated by service.  The VA examiner stated it was not as least as likely as not the pre-existing BPH was aggravated by service.  He explained that the natural history of BPH is variable, and that since the Veteran's BPH condition had not progressed at the time of the July 2012 VA examination to include common symptoms of more severe or advanced BPH disease, along with the lack of any invasive treatment or surgery for the BPH condition, it was unlikely the pre-existing BPH was aggravated beyond the natural progression by or during military service. 

He further noted that the Veteran was diagnosed with both BPH and an acute case of prostatitis at the July 2012 VA examination.  He stated that prostatitis was the most common urologic diagnosis in men younger than age 50 years old and the third most common urologic diagnosis in men older than age 50 years after BPH and prostate cancer.  He indicated that the symptoms prostatitis and BPH overlap, and BPH may be misdiagnosed in men with prostatitis.  He pointed out that digital rectal examination often reveals an enlarged or tender gland, and that since both conditions have overlapping symptoms, the percentage of disability each contributes to prostate dysfunction/disability could be determined without resorting to speculation, and therefore each condition should be considered to contribute equally [50% each] to the overall prostate dysfunction/disability.

In a July 2014 Board remand, the RO was instructed to obtain a VA opinion using adequate language regarding the identified pre-existing condition.

In August 2014 the same VA examiner opined there was clear and unmistakable evidence that the Veteran had BPH at the time of his re-activation in January 2003.  He cited to private and VA treatment records regarding complaints and diagnoses of prostate conditions and cited medical literature.  He reasoned that although there was no prostate biopsy to indicate a definitive BPH diagnosis, the multiple private treatment records in 2002 clearly indicated a diagnosis of BPH which occurred between the August 1996 discharge and the January 2003 re-activation and since records prior to August 1996 did not indicate a BPH diagnosis, this was clear and unmistakable evidence that the Veteran had benign prostate hypertrophy at the time of his re-activation in January 2003.   He opined it was less than likely that the BPH condition was aggravated beyond a natural progression.  He reasoned that because private treatment notes in 2010 and 2011 did not indicate or suggest symptoms of BPH, the BPH condition had not progressed at time of the July 2012 VA examination to include symptoms of more severe or advanced BPH disease, and a lack of any invasive treatment or surgery for the BPH condition, there was clear and undebatable evidence for lack of an accelerated progression of the BPH condition.


Analysis 

As noted above, the Veteran served on active duty service from September 1979 to December 1979, December 1990 to August 1991, December 1995 to August 1996, and January 2003 to September 2003.

The Veteran has a current prostate disability to include BPH and a history of prostatitis from 1995 (noted to be an acute and temporary condition which was no longer present).  See July 2012 VA examination.

The Board finds that the evidence of record shows that the Veteran's prostate disability clearly and unmistakably pre-existed active service and was not aggravated by service. 

There was no medical evidence of record that the Veteran's prostate condition was diagnosed during his periods of service or within one year after separation from each period.  While there is no evidence that a prostate condition was diagnosed on the Veteran's entrance into his fourth period of service in January 2003, the medical evidence of record clearly shows that BPH was initially noted in private treatment records from 2002, prior to the fourth period of service which began in January 2003.  The July 2012, October 2013 and August 2014 VA examiner concluded that the Veteran's BPH condition pre-existed his fourth period of service in January 2003.  The August 2014 VA examiner stated that there was clear and unmistakable evidence that the Veteran had BPH at the time of his re-activation in January 2003 and provided a well-detailed rationale for this conclusion.  There is no contrary competent opinion.  

The Board notes the Veteran's contentions that his condition onset during the end of his third period of service.  The Veteran is competent to report symptoms such as increased urinary frequency during his period of service in 1991 and to that extent; his assertions are entitled to some probative weight.  However, although he is competent to report his symptoms, he is not necessarily competent to attribute the symptoms to a specific underlying disease or injury prior to, during or since his service as it falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(lay persons not competent to diagnosis cancer).  

Accordingly, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran's prostate condition began between his third and fourth periods of active service, and thus pre-existed his fourth period of active service.  Therefore, he is not entitled to a presumption of soundness for his final period of service.  38 U.S.C.A. § 1111 (West 2002).

Having shown that the Veteran is not entitled to a presumption of soundness, the next step of the inquiry is to determine whether the Veteran's pre-existing prostate condition was aggravated by his fifth period of active service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306 (b) (2014).

The Board finds that the preponderance of the evidence of record clearly and unmistakably shows that the Veteran's preexisting prostate condition was not aggravated by his final period of active service.  38 U.S.C.A. § 1111 (West 2002).  The VA examiner who reviewed the record and provided opinions in July 2012, October 2013 and August 2014 found that the Veteran's prostate condition was not aggravated beyond its natural progression.  Notably, in August 2014 the VA examiner found that there was clear and undebatable evidence for lack of an accelerated progression of the Veteran's BPH condition based on a well-reasoned and detailed rationale.  There is no contrary medical opinion of record.  

The Board finds that the Veteran's statements are competent and credible to demonstrate that he experienced increased urinary frequency during periods of active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, these statements are not competent to demonstrate that his prostate condition was permanently aggravated beyond the natural progress of the disease.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.   As he is not a medical professional, the Veteran is not competent to make a determination that his preexisting hypertension was permanently aggravated by service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed prostate condition clearly and unmistakably was not aggravated during the final period of active service.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim of entitlement to service connection for a prostate condition.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is not applicable, as there is not an approximate balance of probative evidence for and against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a prostate disability, to include prostatitis and benign prostatic hypertrophy (BPH) is denied.





____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


